Exhibit 10.105

 

JOINT AND SEVERAL

HAZARDOUS MATERIAL

GUARANTY AND INDEMNIFICATION AGREEMENT

 

 

New York, New York

 

January 27, 2006

 

WHEREAS, MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a
Delaware corporation, having an office at 2000 Westchester Avenue, Purchase, New
York 10577 (the “Lender”) has agreed to extend a line of credit (the “Loan”) to
THE SMITH & WOLLENSKY RESTAURANT GROUP, INC., a Delaware corporation, having an
office at 1114 First Avenue, New York, New York 10021 (the “Borrower”), which
Loan will be (a) evidenced by the Note, (b) guaranteed as to payment pursuant to
the Guaranty, which Guaranty shall be secured by, among other things, the Deed
of Trust and (c) advanced pursuant to the Loan Agreement, all as defined in
Exhibit A attached hereto; and

 

WHEREAS, the Lender is willing to enter into the Loan Agreement and to make the
Loan only if the undersigned executes and delivers this Guaranty and
Indemnification Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and in order to induce the Lender to enter into the Loan Agreement
and to make the Loan, the undersigned hereby acknowledges, agrees and confirms
that all of the above recitals are true, correct and complete and hereby
covenants and agrees with the Lender as follows:

 

1.            For the purposes of this Guaranty and Indemnification Agreement
the following terms shall have the following meanings:

 

(a)          the term “Hazardous Material” shall mean any material or substance
that, whether by its nature or use, is now or hereafter defined as hazardous
waste, hazardous substance, pollutant or contaminant under any Environmental
Requirement, or which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and which is now or
hereafter regulated under any Environmental Requirement, or which is or contains
petroleum, gasoline, diesel fuel or another petroleum hydrocarbon product;

 

(b)          the term “Environmental Requirements” shall collectively mean all
present and future laws, statutes, ordinances, rules, regulations, orders,
codes, licenses, permits, decrees, judgments, directives or the equivalent of or
by any Governmental Authority and relating to or addressing the protection of
the environment or human health;

 

(c)          the term “Governmental Authority” shall mean the Federal
government, or any state or other political subdivision thereof, or any agency,
court or body of the Federal

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

government, any state or other political subdivision thereof, exercising
executive, legislative, judicial, regulatory or administrative functions;

 

(d)         the term “Trust Property” shall have the meaning given to such term
in the Deed of Trust; and

 

(e)         the term “Debt” shall mean all principal, interest, additional
interest (including specifically all interest accruing from and after the
commencement of any case, proceeding or action under any existing or future laws
relating to bankruptcy, insolvency or similar matters with respect to the
Borrower) and other sums of any nature whatsoever which may or shall become due
and payable pursuant to the provisions of the Note, the Guaranty, the Deed of
Trust, the Loan Agreement, or any other document or instrument now or hereafter
executed and/or delivered in connection therewith or otherwise with respect to
the Loan (said Note, Guaranty, Deed of Trust, Loan Agreement and other documents
and instruments, collectively, the “Loan Documents”) (all of the above
unaffected by modification thereof in any bankruptcy or insolvency proceeding),
and even though the Lender may not have an allowed claim for the same against
the Borrower as a result of any bankruptcy or insolvency proceeding.

 

2.          The undersigned hereby represents and warrants to the Lender that to
the best of the undersigned's knowledge:

 

(a)         no Hazardous Material is currently located at, on, in, under or
about the Trust Property in violation of any Environmental Requirements, except
as specifically set forth in the Phase I Environmental Site Assessment Report,
dated November 4, 2005, prepared by LandAmerica Assessment Corporation;

 

(b)         no releasing, emitting, discharging, leaching, dumping or disposing
of any Hazardous Material from the Trust Property onto or into any other
property or from any other property onto or into the Trust Property has occurred
or is occurring in violation of any Environmental Requirement;

 

(c)         no notice of violation, lien, complaint, suit, order or other notice
with respect to the Trust Property is presently outstanding under any
Environmental Requirement; and

 

(d)         the Trust Property and the operation thereof are in full compliance
with all Environmental Requirements.

 

3.          The undersigned absolutely and unconditionally guarantees to the
Lender that S&W Dallas (as hereinafter defined) will fully comply with all of
the terms, covenants and provisions of paragraph 9 of the Deed of Trust. If S&W
Dallas does not fully comply with all of the terms, covenants and provisions of
paragraph 9 of the Deed of Trust, the undersigned shall reimburse the Lender
upon demand for all sums and costs and expenses incurred by the Lender to the
extent not otherwise reimbursed to the Lender by S&W Dallas pursuant to said
paragraph

 

-2-

 

 

 

 

 


--------------------------------------------------------------------------------

 

in the Deed of Trust and/or in connection with the Lender performing S&W Dallas'
obligations as set forth in paragraph 9 of the Deed of Trust (including
specifically all such sums and interest thereon accruing from and after the
commencement of any case, proceeding or action under any existing or future laws
relating to bankruptcy, insolvency or similar matters with respect to S&W
Dallas), it being understood and agreed that, the undersigned's obligations
hereunder shall be unaffected by modification of any of S&W Dallas' obligations
in any bankruptcy or insolvency proceeding, nor by the fact that the Lender may
not have an allowed claim for the same against S&W Dallas as a result of any
bankruptcy or insolvency proceeding.

 

4.          The undersigned will defend, indemnify, and hold harmless the
Lender, its employees, agents, officers, and directors, from and against any and
all claims, demands, penalties, causes of action, fines, liabilities,
settlements, damages, costs, or expenses of whatever kind or nature, known or
unknown, foreseen or unforeseen, contingent or otherwise (including, without
limitation, counsel and consultant fees and expenses, investigation and
laboratory fees and expenses, court costs, and litigation expenses) arising out
of, or in any way related to:

 

(a)         any breach by S&W Dallas of any of the provisions of paragraph 9 of
the Deed of Trust;

 

(b)         the presence, disposal, spillage, discharge, emission, leakage,
release, or threatened release of any Hazardous Material which is at, in, on,
under, about, from or affecting the Trust Property, including, without
limitation, any damage or injury resulting from any such Hazardous Material to
or affecting the Trust Property or the soil, water, air, vegetation, buildings,
personal property, persons or animals located on the Trust Property or on any
other property or otherwise;

 

(c)         any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to any such Hazardous Material;

 

(d)         any lawsuit brought or threatened, settlement reached, or order or
directive of or by any Governmental Authority relating to such Hazardous
Material; or

 

 

(e)

any violation of any Environmental Requirement.

 

5.          The undersigned hereby indemnifies and shall hold harmless and
defend the Lender at the undersigned's sole cost and expense against any loss or
liability, cost or expense (including, but not limited to, reasonable attorneys'
fees and disbursements of the Lender’s counsel, whether in-house staff, retained
firms or otherwise), and all claims, actions, procedures

 

-3-

 

 

 

 

 


--------------------------------------------------------------------------------

 

and suits arising out of or in connection with:

 

(a)         any ongoing matters arising out of this Guaranty and Indemnification
Agreement and any document or instrument now or hereafter executed and/or
delivered in connection herewith (the “Indemnity Documents”);

 

(b)         any amendment to, or restructuring of the obligations of the
undersigned hereunder; and

 

(c)         any and all lawful action that may be taken by the Lender in
connection with the enforcement of the provisions of this Guaranty and
Indemnification Agreement or any of the other Indemnity Documents and the
obligations of the undersigned thereunder, whether or not suit is filed in
connection with the same, or in connection with the Borrower, S&W Dallas and/or
any partner, joint venturer or shareholder thereof becoming a party to a
voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding.

 

All sums expended by the Lender shall be payable within five (5) days after
written demand and, until reimbursed by the undersigned pursuant hereto, shall
bear interest at the default interest rate set forth in the Note.

 

6.          In addition to any right available to the Lender under applicable
law or any other agreement, the undersigned hereby gives to the Lender a
continuing lien on, security interest in and right of set-off against all
moneys, securities and other property of the undersigned and the proceeds
thereof, now on deposit or now or hereafter delivered, remaining with or in
transit in any manner to the Lender, its correspondents, participants or its
agents from or for the undersigned (other than separate accounts maintained
exclusively for payroll or taxes), whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of the Lender in
any way, and also, any balance of any deposit account and credits of the
undersigned with, and any and all claims of the undersigned against, the Lender
at any time existing, as collateral security for all of the obligations of the
undersigned under this Guaranty and Indemnification Agreement, including fees,
contracted with or acquired by the Lender, whether joint, several, absolute,
contingent, secured, matured or unmatured (for the purposes of this paragraph 6
and paragraphs 8, 10 and 18 below, collectively, the “Liabilities”), hereby
authorizing the Lender at any time or times, without prior notice, to apply such
balances, credits or claims, or any part thereof, to such Liabilities in such
amounts as it may select, whether contingent, unmatured or otherwise and whether
any collateral security therefore is deemed adequate or not. The collateral
security described herein shall be in addition to any collateral security
described in any separate agreement executed by any or all of the undersigned.
The Lender, n addition to any right available to it under applicable law or any
other agreement, shall have the right, at its option, to immediately set off
against any Liabilities all monies owed by the Lender in any capacity to any or
all of the undersigned, whether or not due, and the Lender shall, at its option,
be deemed to have exercised such right to set off and to have made a charge
against

 

-4-

 

 

 

 

 


--------------------------------------------------------------------------------

 

any such money immediately upon the occurrence of any events of default set
forth below, even though such charge is made or entered on the books of the
Lender subsequent to those events.

 

7.          The obligations and liabilities of the undersigned under this
Guaranty and Indemnification Agreement shall survive and continue in full force
and effect and shall not be terminated, discharged or released, in whole or in
part, irrespective of whether the Debt has been paid in full and irrespective of
any foreclosure of the Deed of Trust, sale of the Trust Property pursuant to the
provisions of the Deed of Trust or acceptance by the Lender, its nominee or
wholly owned subsidiary of a deed or assignment in lieu of foreclosure or sale
and irrespective of any other fact or circumstance of any nature whatsoever.

 

8.          The undersigned hereby expressly agrees that this Guaranty and
Indemnification Agreement is independent of, and in addition to, all collateral
granted, pledged or assigned under the Loan Documents, and the undersigned
hereby consents that from time to time, before or after any default by the
Borrower or S&W Dallas, with or without further notice to or assent from either
of the undersigned:

 

(a)         any security at any time held by or available to the Lender for any
obligation of the Borrower, or any security at any time held by or available to
the Lender for any obligation of any other person or party primarily,
secondarily or otherwise liable for all or any portion of the Debt, any other
Liabilities and/or any other obligations of the Borrower or any other person or
party, other than the Lender, under any of the Loan Documents (“Other
Obligations”), including any guarantor of the Debt, the Liabilities and/or of
any of such Other Obligations, may be accelerated, settled, exchanged,
surrendered or released and the Lender may fail to set off and may release, in
whole or in part, any balance of any deposit account or credit on its books in
favor of the Borrower, or any such other person or party;

 

(b)         any obligation of the Borrower, or of any such other person or
party, may be changed, altered, renewed, extended, continued, accelerated,
surrendered, compromised, settled, waived or released in whole or in part, or
any default with respect thereto waived; and

 

(c)         the Lender may extend further credit in any manner whatsoever to the
Borrower or any other person or party, and generally deal with the Borrower, or
any of the abovementioned security, deposit account, credit on its books or
other person or party as the Lender may see fit;

 

and the undersigned shall remain bound under this Guaranty and Indemnification
Agreement, without any loss of rights by the Lender and without affecting the
liability of the undersigned, notwithstanding any such exchange, surrender,
release, change, alteration, renewal, extension, continuance, compromise,
waiver, inaction, extension of further credit or other dealing. In addition, all
moneys available to the Lender for application in payment or reduction of the
Debt, the Liabilities and/or any Other Obligations may be applied by the Lender
in such manner and in

 

-5-

 

 

 

 

 


--------------------------------------------------------------------------------

 

such amounts and at such time or times and in such order, priority and
proportions as the Lender may see fit.

 

 

9.

The undersigned hereby waives:

 

 

(a)

notice of acceptance of this Guaranty and Indemnification Agreement;

 

(b)         protest and notice of dishonor or default to either or both of the
undersigned or to any other person or party with respect to any obligations
hereby guaranteed;

 

(c)         all other notices to which any or all of the undersigned might
otherwise be entitled; and

 

 

(d)

any demand under this Guaranty and Indemnification Agreement.

 

 

10.

If any of the following events should occur:

 

(a)         either or both of the undersigned defaults under any of the Loan
Documents and its continuance beyond any applicable notice and/or grace period
therein contained; or

 

(b)         either or both of the undersigned violates any provision of this
Guaranty and Indemnification Agreement or any other guaranty or other agreement
executed by them with respect to the Loan or this Guaranty and Indemnification
Agreement;

 

then, and in such event, the Lender may declare the Liabilities to be, and the
same shall become, immediately due and payable and/or may exercise any or all of
its remedies as set forth herein or at law or in equity.

 

11.        This is a guaranty of payment and not of collection and the
undersigned further waives any right to require that any action be brought
against the Borrower or any other person or party or to require that resort be
had to any security or to any balance of any deposit account or credit on the
books of the Lender in favor of the Borrower or any other person or party. Any
payment on account of or reacknowledgement of the Debt by the Borrower, or any
other party liable therefor or action taken, payment or reacknowledgement made,
of any of the obligations of S&W Dallas under paragraph 9 of the Deed of Trust
or otherwise with respect to any Environmental Requirements or to the Lender in
connection therewith, shall be deemed to be taken or made on behalf of the
undersigned and shall serve to start anew the statutory period of limitations
applicable to the obligations of S&W Dallas and/or the Borrower pursuant to said
paragraph 9 of the Deed of Trust hereunder or otherwise with respect to any
Environmental Requirement or to the Lender in connection therewith or herewith.

 

 

-6-

 

 

 

 

 


--------------------------------------------------------------------------------

 

12.        Each reference herein to the Lender shall be deemed to include its
successors and assigns, in whose favor the provisions of this Guaranty and
Indemnification Agreement shall also inure. Each reference herein to the
undersigned shall be deemed to include the heirs, executors, administrators,
legal representatives, successors and assigns of the undersigned, all of whom
shall be bound by the provisions of this Guaranty and Indemnification Agreement,
provided, however, that the undersigned shall in no event nor under any
circumstance have the right, without obtaining the prior written consent of the
Lender, to assign or transfer the undersigned's obligations and liabilities
under this Guaranty and Indemnification Agreement, in whole or in part, to any
other person, party or entity.

 

13.        The term “undersigned” as used herein shall, if this Guaranty and
Indemnification Agreement is signed by more than one party, unless otherwise
stated herein, mean the “undersigned and each of them” and each undertaking
herein contained shall be their joint and several undertaking. If the Guaranty
is signed by more than one party, all singular references to the undersigned
shall be deemed to be plural. The Lender may proceed against none, one or more
of the undersigned at one time or from time to time as it sees fit in its sole
and absolute discretion. If any party hereto shall be a partnership, the
agreements and obligations on the part of the undersigned herein contained shall
remain in force and application notwithstanding any changes in the individuals
composing the partnership and the term “undersigned” shall include any altered
or successive partnerships but the predecessor partnerships and their partners
shall not thereby be released from any obligations or liability hereunder. If
any party hereto shall be a corporation, the agreements and obligations on the
part of the undersigned herein contained shall remain in force and application
notwithstanding the merger, consolidation, reorganization or absorption thereof,
and the term “undersigned” shall include such new entity, but the old entity
shall not thereby be released from any obligations or liabilities hereunder. S&W
Dallas is executing this Guaranty and Indemnification Agreement as a further
assurance that its obligations set forth herein will remain in full force and
effect, notwithstanding the assignment or discharge of record of the Deed of
Trust or any other fact or circumstances whatsoever.

 

14.        No delay on the part of the Lender in exercising any right or remedy
under this Guaranty and Indemnification Agreement or failure to exercise the
same shall operate as a waiver in whole or in part of any such right or remedy.
No notice to or demand on either or both of the undersigned shall be deemed to
be a waiver of the obligation of either or both of the undersigned or of the
right of the Lender to take further action without notice or demand as provided
in this Guaranty and Indemnification Agreement. No course of dealing between
either of the undersigned and the Lender shall change, modify or discharge, in
whole or in part, this Guaranty and Indemnification Agreement or any obligations
of the undersigned hereunder.

 

15.        This Guaranty and Indemnification Agreement may only be modified,
amended, changed or terminated by an agreement in writing signed by the Lender
and the undersigned. No waiver of any term, covenant or provision of this
Guaranty and Indemnification Agreement shall be effective unless given in
writing by the Lender and if so given by the Lender shall only be

 

-7-

 

 

 

 

 


--------------------------------------------------------------------------------

 

effective in the specific instance in which given. The execution and delivery
hereafter to the Lender by either or both of the undersigned of a new instrument
of guaranty or any reaffirmation of guaranty, of whatever nature, shall not
terminate, supersede or cancel this instrument, unless expressly so provided
therein, and all rights and remedies of the Lender hereunder or under any
instrument of guaranty hereafter executed and delivered to the Lender by any or
all of the undersigned shall be cumulative and may be exercised singly or
concurrently.

 

16.        The undersigned acknowledges that this Guaranty and Indemnification
Agreement and the undersigned's obligations under this Guaranty and
Indemnification Agreement are and shall at all times continue to be absolute,
irrevocable and unconditional in all respects, and shall at all times be valid
and enforceable irrespective of any other agreements or circumstances of any
nature whatsoever which might otherwise constitute a defense to this Guaranty
and Indemnification Agreement and the obligations of either or both of the
undersigned under this Guaranty and Indemnification Agreement or the obligations
of any other person or party (including, without limitation, S&W Dallas)
relating to this Guaranty and Indemnification Agreement or the obligations of
either or both of the undersigned hereunder or otherwise with respect to the
Debt, including, but not limited to, a foreclosure of the Deed of Trust or the
realization upon any other collateral given, pledged or assigned as security for
all or any portion of the Debt, or the filing of a petition under Title 11 of
the United States Code with regard to the Borrower or S&W Dallas, or the
commencement of an action or proceeding for the benefit of the creditors of the
Borrower or S&W Dallas, or the obtaining by the Lender of title to,
respectively, the Trust Property or to any collateral given, pledged or assigned
as security for the Debt by reason of the foreclosure or enforcement of the Deed
of Trust or any other pledge or security agreement, the acceptance of a deed or
assignment in lieu of foreclosure or sale, or otherwise. This Guaranty and
Indemnification Agreement sets forth the entire agreement and understanding of
the Lender and the undersigned with respect to the matters covered by this
Guaranty and Indemnification Agreement, and the undersigned acknowledges that no
oral or other agreements, understandings, representations or warranties exist
with respect to this Guaranty and Indemnification Agreement or with respect to
the obligations of the undersigned under this Guaranty and Indemnification
Agreement, except those specifically set forth in this Guaranty and
Indemnification Agreement.

 

17.        This Guaranty and Indemnification Agreement has been validly
authorized, executed and delivered by the undersigned. The undersigned
represents and warrants to the Lender that it has the corporate or other
organizational power to do so and to perform its obligations under this Guaranty
and Indemnification Agreement. The undersigned represents and warrants to the
Lender that this Guaranty and Indemnification Agreement constitutes the legally
binding obligation of the undersigned fully enforceable against the undersigned
in

 

-8-

 

 

 

 

 


--------------------------------------------------------------------------------

 

accordance with the terms hereof. The undersigned further represents and
warrants to the Lender that:

 

(a)         neither the execution and delivery of this Guaranty and
Indemnification Agreement nor the consummation of the transactions contemplated
hereby nor compliance with the terms and provisions hereof will violate any
applicable provision of law or any applicable regulation or other manifestation
of governmental action; and

 

(b)         all necessary approvals, consents, licenses, registrations and
validations of any governmental regulatory body, including, without limitation,
approvals required to permit the undersigned to execute and carry out the
provisions of this Guaranty and Indemnification Agreement, for the validity of
the obligations of the undersigned hereunder and for the making of any payment
or remittance of any funds required to be made by the undersigned under this
Guaranty and Indemnification Agreement, have been obtained and are in full force
and effect.

 

18.        Notwithstanding any payments made by S&W Dallas pursuant to the
provisions of this Guaranty and Indemnification Agreement, S&W Dallas
irrevocably waives all rights to enforce or collect upon any rights which it now
has or may acquire against the Borrower either by way of subrogation, indemnity,
reimbursement or contribution for any amount paid under this Guaranty and
Indemnification Agreement or by way of any other obligations whatsoever of the
Borrower to S&W Dallas, nor shall S&W Dallas file, assert or receive payment on
any claim, whether now existing or hereafter arising, against the Borrower in
the event of the commencement of a case by or against the Borrower under
Title 11 of the United States Code. In the event either a petition is filed
under said Title 11 of the United States Code with regard to the Borrower or an
action or proceeding is commenced for the benefit of the creditors of the
Borrower, this Guaranty and Indemnification Agreement shall at all times
thereafter remain effective in regard to any payments or other transfers of
assets to the Lender received from or on behalf of the Borrower prior to notice
of termination of this Guaranty and Indemnification Agreement and which are or
may be held voidable on the grounds of preference or fraud, whether or not the
Debt has been paid in full or the obligations of S&W Dallas under the Guaranty
have been fully performed. Any payment on account of or reacknowledgment of the
Debt by the Borrower, or any other party liable therefor, or action taken, or
payment or reacknowledgment made, of any of the obligations of S&W Dallas to
take and complete the actions specified in paragraph 9 of the Deed of Trust
shall serve to start anew the statutory period of limitations applicable to S&W
Dallas with respect to said paragraph 9 and the undersigned hereunder. The
provisions of this paragraph 18 shall survive the term of this Guaranty and the
payment in full of the Debt and all other Liabilities.

 

19.        Any notice, request or demand given or made under this Guaranty and
Indemnification Agreement shall be in writing and shall be given in the manner
and to the notice parties set forth in the Loan Agreement.

 

 

-9-

 

 

 

 

 


--------------------------------------------------------------------------------

 

20.        This Guaranty and Indemnification Agreement is, and shall be deemed
to be, a contract entered into under and pursuant to the laws of the State of
New York and shall be in all respects governed, construed, applied and enforced
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. The undersigned acknowledges and agrees that
this Guaranty and Indemnification Agreement is, and is intended to be, an
instrument for the payment of money only, as such phrase is used in §3213 of the
Civil Practice Law and Rules of the State of New York, and the undersigned has
been fully advised by its counsel of the Lender’s rights and remedies pursuant
to said §3213.

 

21.        The undersigned agrees to submit to personal jurisdiction in the
State of New York in any action or proceeding arising out of this Guaranty and
Indemnification Agreement. In furtherance of such agreement, the undersigned
hereby agrees and consents that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the undersigned in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in New York and that any process or notice of motion or other
application to any such court in connection with any such action or proceeding
may be served upon the undersigned by registered or certified mail to, or by
personal service at, the last known address of the undersigned, whether such
address be within or without the jurisdiction of any such court. The undersigned
hereby further agrees that the venue of any litigation arising in connection
with the Debt or in respect of any of the obligations of the undersigned under
this Guaranty and Indemnification Agreement, shall, to the extent permitted by
law, be in New York County. Nothing in this paragraph shall limit the right of
the Lender to bring an action or proceeding arising out of this Guaranty and
Indemnification Agreement in any other jurisdiction.

 

22.        The undersigned absolutely, unconditionally and irrevocably waives
any and all right to assert or interpose any defense, setoff, counterclaim or
crossclaim of any nature whatsoever with respect to this Guaranty and
Indemnification Agreement or the obligations of the undersigned under this
Guaranty and Indemnification Agreement, or the obligations of any other person
or party (including, without limitation, the Borrower) relating to this Guaranty
and Indemnification Agreement, or the obligations of the undersigned hereunder
or otherwise with respect to the Loan in any action or proceeding brought by the
Lender to collect the Debt, or any portion thereof, or to enforce the
obligations of the undersigned under this Guaranty and Indemnification Agreement
(provided, however, that the foregoing shall not be deemed a waiver of the right
of the undersigned to assert any compulsory counterclaim maintained in a court
of the United States, or of the State of New York if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of the right of the undersigned to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against the Lender in any separate action or proceeding). The
undersigned hereby undertakes and agrees that this Guaranty shall remain in full
force and effect for all of the obligations and liabilities of the undersigned
hereunder, notwithstanding the maturity of the Loan, whether by acceleration,
scheduled maturity or otherwise.

 

 

-10-

 

 

 

 

 


--------------------------------------------------------------------------------

 

23.        No exculpatory provisions which may be contained in any Loan Document
shall in any event or under any circumstances be deemed or construed to modify,
qualify, or affect in any manner whatsoever the obligations and liabilities of
the undersigned under this Guaranty and Indemnification Agreement.

 

24.         The obligations and liabilities of the undersigned under this
Guaranty and Indemnification Agreement are in addition to the obligations and
liabilities of the undersigned under the Other Guaranties (as hereinafter
defined). The discharge of any or all of the undersigned's obligations and
liabilities under any one or more of the Other Guaranties by the undersigned or
by reason of operation of law or otherwise shall in no event or under any
circumstance constitute or be deemed to constitute a discharge, in whole or in
part, of the undersigned's obligations and liabilities under this Guaranty and
Indemnification Agreement. Conversely, the discharge of either or both the
undersigned's obligations and liabilities under this Guaranty and
Indemnification Agreement by the undersigned or by reason of operation of law or
otherwise shall in no event or under any circumstance constitute or be deemed to
constitute a discharge, in whole or in part, of the undersigned's obligations
and liabilities under any of the Other Guaranties. The term “Other Guaranties”
as used herein shall mean any other guaranty of payment, guaranty of
performance, completion guaranty, indemnification agreement or other guaranty or
instrument creating any obligation or undertaking of any nature whatsoever
(other than this Guaranty and Indemnification Agreement) now or hereafter
executed and delivered by any or all of the undersigned to the Lender in
connection with the Loan.

 

25.        This Guaranty and Indemnification Agreement may be executed in one or
more counterparts by some or all of the parties hereto, each of which
counterparts shall be an original and all of which together shall constitute a
single agreement of guaranty. The failure of any party listed below to execute
this Guaranty and Indemnification Agreement, or any counterpart hereof, or the
ineffectiveness for any reason of any such execution, shall not relieve the
other signatories from their obligations hereunder.

 

26.        The undersigned hereby irrevocably and unconditionally waives, and
the Lender by its acceptance of this Guaranty and Indemnification Agreement
irrevocably and unconditionally waives, any and all right to trial by jury in
any action, suit or counterclaim arising in connection with, out of or otherwise
relating to this Guaranty and Indemnification Agreement.

 

 

-11-

 

 

 

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Guaranty and
Indemnification Agreement the day and year first above set forth.

 

 

THE SMITH & WOLLENSKY

RESTAURANT GROUP, INC.

 

 

 

By:/s/  Samuel Goldfinger

 

Name  Samuel Goldfinger

 

 

Title:  Secretary

 

 

 

DALLAS S&W, L.P.

By: S&W of Dallas LLC, general partner

 

 

 

By:  /s/ Eugene Zuriff

 

Name: Eugene Zuriff

 

 

Title: President

 

 

 

 

-12-

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

STATE OF NEW YORK

)

 

 

ss.:

COUNTY OF NEW YORK)

 

On the 20th day of January in the year 2006 before me, the undersigned, a Notary
Public in and for said State, personally appeared Samuel Goldfinger, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

Maria Chang

 

Notary Public, State of NY
NO.  01CH6093157

 

 

STATE OF NEW YORK

)

 

 

ss.:

COUNTY OF NEW YORK)

 

On the 20th day of January in the year 2006 before me, the undersigned, a Notary
Public in and for said State, personally appeared Eugene Zuriff, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

Maria Chang

 

Notary Public, State of NY
NO.  01CH6093157

 

 

 

-13-

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Note: The term “Note” as used in this Guaranty and Indemnification Agreement
shall mean a certain Revolving Credit Note of even date herewith in the
principal sum of up to $5,000,000.00 to be given by the Borrower to the Lender,
together with any and all modifications, supplements, extensions, replacements
or substitutions therefor as may exist from time to time.

 

Deed of Trust: The term “Deed of Trust” as used in this Guaranty and
Indemnification Agreement shall mean a certain Deed of Trust of even date
herewith to be given by Dallas S&W, L.P. ("S&W Dallas") to the trustee
thereunder for the benefit of the Lender, constituting a lien on the fee estate
of S&W Dallas in certain premises located in Collin County, Texas, as more
particularly described therein, and intended to be duly recorded in said County,
together with any and all modifications, supplements, extensions, replacement or
substitutions therefor as may exist from time to time.

 

Guaranty: The term “Guaranty” as used in this Guaranty and Indemnification
Agreement shall mean a certain Guaranty of Payment of even date herewith to be
made by S&W Dallas in favor of the Lender, together with any and all
modifications, supplements, replacement or substitutions therefor as may exist
from time to time.

 

Loan Agreement: The term “Loan Agreement” as used in this Guaranty and
Indemnification Agreement shall mean a certain Line of Credit Agreement of even
date herewith to be entered into among the Borrower, S&W Dallas, L.P. and the
Lender, together with any and all modifications, supplements, replacement or
substitutions therefor as may exist from time to time.

 

 

 

-14-

 

 

 

 

 

 

 